Deny and Opinion Filed April 19, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00418-CV

                          IN RE MICHAEL D. WILLIAMS, Relator

           Original Proceeding from the County Criminal Court of Appeals No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. MB92-39325-M

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Lang, and Justice Brown
                                Opinion by Chief Justice Wright
       In this petition for writ of mandamus, relator requests that we order the trial court to rule

on his November 11, 2015 motion to vacate the judgment convicting him of misdemeanor

driving while intoxicated and his February 17, 2016 petition for writ of habeas corpus

concerning the same misdemeanor offense. The petition for writ of mandamus is not certified as

required by the rules of appellate procedure and does not include the supporting documents

required by the rules of appellate procedure.     See TEX. R. APP. P. 52.3(j), 52.3(k), 52.7. The

absence of a supporting record is fatal to the petition. As the party seeking relief, the relator has

the burden of providing the Court with a sufficient record to establish his right to mandamus

relief. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding)

(Alcala, J. concurring). He has not done so in this case.
      We DENY the petition.




                                    /CarolynWright/
                                    CAROLYN WRIGHT
160418F.P05                         CHIEF JUSTICE




                              –2–